EXHIBIT 10.1








[exhibit_10-12.jpg]






June 1, 2015




Jody E. Miller
10713 Wildflower Drive
Lees Summit, MO 64086


Dear Jody:


General Finance Corporation (the “Company”) is pleased to confirm the terms of
your employment agreement (this “Agreement”) under which you will serve as the
Executive Vice President of the Company commencing on June 1, 2015.  The Company
is listed on The NASDAQ Stock Market.  We believe the position of Executive Vice
President will be both challenging, rewarding and focused upon, but not limited
to, the traditional areas of operations, sales, policies, marketing and
management of executive personnel and other projects as are necessary.
 
Your employment will be on the following terms and conditions:
 
1. Title and Responsibilities
 
1.1 You will serve as the Executive Vice President of the Company and Chief
Executive Officer of GFN North America Leasing Corporation (“GFNL”) effective
June 1, 2015.  You will report to the President and Chief Executive Officer of
the Company.  Your duties and responsibilities shall be those normally and
customarily vested in an Executive Vice President, as incident to the duties set
forth herein and as set forth in the Bylaws of the Company.  Some of your duties
are listed on Exhibit A.  In addition, your duties shall include those duties
and services for the Company and its subsidiaries as the board of directors of
the Company (the “Board”) shall in its discretion, from time to time, reasonably
direct which are not inconsistent with your responsibilities described in this
Section 1.
 
1.2 You agree to obey all rules, regulations and special instructions of the
Company and all other rules, regulations, guides, handbooks, procedures,
policies and special instructions applicable to the Company’s business in
connection with your duties hereunder and you shall endeavor to improve your
ability and knowledge of the Company’s business in an effort to increase the
value of your services for the mutual benefit of the Company and you.
 
1.3 You will perform your responsibilities principally at the executive offices
of the Company.
 
2. Base Salary.  Your base salary (“Base Salary”) will begin in new fiscal year,
July 1, 2015, and will be $335,000 per year, payable in bimonthly installments
less applicable tax withholding; the Base Salary will be reviewed annually.
 
3. Bonus.  You will be eligible for an annual performance bonus equal to 70% of
your base salary each fiscal year of the Company provided that you are employed
by the Company on the last day of such fiscal year.  The criteria for your
annual performance bonus will be determined by the Compensation Committee and
may include objective goals, such as EBITDA and profit margin targets, and
individual goals.  Your completion of the performance criteria and the amount of
the bonus you receive will be determined in the discretion of the Compensation
Committee.
 
 
1

--------------------------------------------------------------------------------

 
The Company’s Compensation Committee (the “Committee”) or the Company’s CEO will
advise you each year of the criteria upon which your bonus will be determined
for each fiscal year.
 
4. Equity Incentives.  The Company has adopted the 2014 Stock Incentive Plan
(this plan, as it may be amended, supplemented or superseded by any other stock
incentive plans, the “Plan").  The Plan authorizes the grant of stock options,
share appreciation rights, restricted shares, restricted share units,
unrestricted shares, deferred share units and performance and cash-settled
awards (each of the foregoing, an “Award” and collectively, the “Awards”).   The
Committee shall have discretion to determine the value of any Awards other than
restricted shares granted under this Section 4.
 
4.1 No later than July 1, 2015, the Company will grant you restricted shares of
Company common stock pursuant to the Plan with an aggregate value of $335,000
which will vest in equal amounts on each of the first three anniversaries of the
date of grant, provided that you are employed by the Company or one of its
subsidiaries as of each of the first three anniversaries.  If the Committee is
unable or elects not to award restricted shares pursuant to the preceding
sentence, you agree to accept any Award which the Committee grants you to
satisfy the obligations of the Company described in the first sentence of this
Section 4.1.
 
4.2 Commencing on July 1, 2016 and no later than the first business day of July
of each subsequent year, the Company will grant you restricted shares of Company
common stock or other Awards pursuant to the Plan with an aggregate value of
$335,000 which will vest in equal installments on each of the first three
anniversaries of the date of grant, subject to the attainment of vesting
criteria established by the Committee and provided that you are employed by the
Company or one of its subsidiaries as of each of the first three anniversaries.
 
5. Reimbursement of Expenses.  The Company shall pay you a monthly automobile
allowance of $650 per month.  You will be reimbursed for reasonable and
necessary work-related expenses, including but not limited to, phone charges,
travel expenses, laptop and desk top computer, and computer time on the
Company’s server; other reasonable and necessary work-related costs will be
borne by the Company.
 
6. Employee Benefits.  You will be entitled to participate on the same basis in
all offered benefits or programs as any other employee of the Company for
medical insurance and retirement programs.  You will be eligible to participate
in the Company retirement plan after three months of employment.  Medical and
dental benefits will be provided to you and your immediate family at no cost to
you.
 
7. Vacation.  You shall be entitled to 20 days paid vacation each year, which
shall accrue monthly.  You shall have the right to carry over unused vacation to
the extent permitted by the Company’s policy from time to time in effect.  In
all other respects, vacation shall be subject to the Company’s vacation policies
as set forth in the employee handbook to be adopted.
 
8. Term and Termination of Employment.  Your employment will commence on June 1,
2015 (or such other date as may be agreed between you and the Company) and will
terminate on the earliest to occur of the following:
 
 
2

--------------------------------------------------------------------------------

 
8.1 upon your death;
 
8.2 upon the delivery to you of written notice of termination by the Company if
you shall suffer a physical or mental disability which renders you unable to
perform your duties and obligations under this Agreement for either 60
consecutive days or 120 days in any 12-month period;
 
8.3 upon 30 days’ written notice from you to the Company;
 
8.4 upon written notice from you to the Company for one or more of the following
effected without your written consent (“Good Reason”), provided that such notice
is received within 90 days of the event or circumstance constituting Good
Reason: (a) a reduction in your Base Salary; (b) you are assigned duties and
responsibilities that are materially beneath those of an executive vice
president (considering in this regard the limited staffing the Company has and
expects to have in the future) and provided that you notify the Company within
five business days of the assignment of such duties that you believe are the
basis of termination of your employment for Good Reason and the Company does not
revoke such duties and responsibilities;
 
8.5 upon delivery to you of written notice of termination by the Company (i) For
Cause, or (ii) without cause following receipt of written notice of termination
from you pursuant to Section 8.3 of this Agreement; or
 
8.6 upon delivery to you of written notice of termination by the Company without
cause.
 
9. Severance
 
9.1 Upon termination of your employment for any reason, you shall not be
entitled to any severance, except that if you terminate your employment for Good
Reason, or the Company terminates your employment without cause, you shall be
entitled to a lump sum severance payment equal to 12 months’ Base Salary as in
effect on the date of termination (but prior to any reduction in salary that
entitled you to terminate your employment for Good Reason) provided that you
execute and deliver to the Company, and do not revoke, a written release (the
“Release”), in form and substance satisfactory to the Company, of any and all
claims against the Company and its subsidiaries, directors, officers and
affiliates with respect to all matters arising out of your employment by the
Company.  The Company shall be entitled to defer payment of any amounts under
this Section 9 until the expiration of any period during which you shall have
the right to revoke the Release.
 
9.2 Notwithstanding the timing of payments set forth in this Agreement, if the
Company determines that you are a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and that, as a
result of such status, any portion of the payment under this Agreement would be
subject to additional taxation, the Company will delay paying any portion of
such payment until the earliest permissible date on which payments may commence
without triggering such additional taxation (with such delay not to exceed six
months), with the first such payment to include the amounts that would have been
paid earlier but for the above delay.
 
10. Certain Definitions.  For purposes of this Agreement, the following
capitalized terms have the following meanings:
 
 
3

--------------------------------------------------------------------------------

 
10.1 “For Cause” shall mean, in the context of a basis for termination of your
employment with the Company, that:
 
10.1.1 you breach any obligation, duty or agreement under this Agreement, which
breach is not cured or corrected within 15 days of written notice thereof from
the Company; or
 
10.1.2 you commit any act of personal dishonesty, fraud, breach of fiduciary
duty or trust; or
 
10.1.3 you are convicted of, or plead guilty or nolo contendere with respect to,
theft, fraud, a crime involving moral turpitude, or a felony under federal or
applicable state law; or
 
10.1.4 you commit any act of personal conduct that, in the reasonable opinion of
the Board, gives rise to a material risk of liability under federal or
applicable state law for discrimination or sexual or other forms of harassment
or other similar liabilities to subordinate employees; or
 
10.1.5 you commit continued and repeated substantive violations of specific
written directions of the Board, which directions are consistent with this
Agreement and your position as Executive Vice President, or continued and
repeated substantive failure to perform duties assigned by or pursuant to this
Agreement; provided that no discharge shall be deemed For Cause under this
subsection 10.1.5 unless you first receive written notice from the Company
advising you of the specific acts or omissions alleged to constitute violations
of written directions or a material failure to perform your duties, and such
violations or material failure continue after you shall have had a reasonable
opportunity to correct the acts or omissions so complained of; or
 
10.1.6 you engage in conduct that is demonstrably and materially injurious to
the Company Group (as defined below), or that materially harms the reputation or
financial position of the Company Group (as defined below), unless the conduct
in question was undertaken in good faith on an informed basis with due care and
with a rational business purpose and based upon the honest belief that such
conduct was in the best interest of the Company Group (as defined below); or
 
10.1.7 you are found liable in any Securities and Exchange Commission (“SEC”) or
other civil or criminal securities law action or entering any cease and desist
order with respect to such action (regardless of whether or not you admit or
deny liability) where the conduct that is the subject of such action is
demonstrably and materially injurious to the Company Group (as defined below);
or
 
10.1.8 you (i) obstruct or impede, (ii) endeavor to influence, obstruct or
impede, or (iii) fail to materially cooperate with, any investigation authorized
by the Board or any governmental or self-regulatory entity (an “Investigation”)
(however, your failure to waive attorney-client privilege relating to
communications with your own attorney in connection with an Investigation shall
not constitute “Cause”); or
 
10.1.9 you made any material misrepresentations (or omissions) in connection
with your resume and other documents which may have been provided by you, and
oral statements regarding your employment history, education and experience, in
determining to enter into the Agreement.
 
 
4

--------------------------------------------------------------------------------

 
10.2 “Company Group” means the Company and each corporation or entity controlled
directly or indirectly by the Company.
 
11. Employment “At Will.”  Nothing in this Agreement constitutes a promise of
continued employment or employment for a specified term.  By discussing the
terms of employment with the Company outlined herein, you agree and acknowledge
that your employment relationship with the Company would be at will.
 
12. Non-Solicitation.  During the period from the date your employment with the
Company terminates through the second anniversary of such date, you will not
directly or indirectly, either alone or by action in concert with
others:  (a) induce or attempt to influence any employee of any member of the
Company Group to terminate his or her employment with any member of the Company
Group; (b) employ or offer employment to any person who was employed by any
member of the Company Group at the time of termination of your employment with
the Company; or (c) induce or attempt to induce any customer, supplier, licensee
or other business relationship of any member of the Company Group to cease or
reduce its business with any member of the Company Group, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relationship and any member of the Company Group; or (d) solicit
business from any of the Company’s customers.
 
13. Confidentiality.   You agree not to disclose or use at any time (whether
during or after your employment with the Company) for your own benefit or
purposes or the benefit or purposes of any other person any non-public
information regarding the Company Group and its business, operations, assets,
financial condition and properties, including, without limitation, trade
secrets, business plans, policies, pricing information and customer data,
provided that the foregoing covenant shall not restrict you from disclosing
information to the extent required by law.  You agree that upon termination of
your employment with the Company for any reason, you will return to the Company
immediately all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, in any way relating to the business
of the Company Group except that you may retain personal notes, notebooks,
diaries, rolodexes and addresses and phone numbers.  You further agree that you
will not retain or use for your account at any time any trade names, trademark
or other proprietary business designation used or owned in connection with the
business of any member of the Company Group.
 
14.  Clawback Provisions.  You agree to repay or forfeit, to the fullest extent
permitted by law, any bonus, incentive payment, equity award or other
compensation has been awarded or received if each of the following three
elements is satisfied:
 
14.1 the payment, grant or vesting of such compensation was based upon the
achievement of financial results that were subsequently the subject of a
restatement of financial statements of the Company filed with the SEC, or the
amount of the award was based upon the achievement of financial results which
subsequently were determined to have been overstated;
 
14.2 the Board determines in its reasonable discretion, exercised in good faith,
that you engaged in fraud, intentional misconduct or an intentional violation of
law or the Company policy that caused or contributed to the need for the
restatement or caused or contributed to the overstatement of the financial
results; and
 
14.3 the Board determines in its reasonable discretion, exercised in good faith,
that it is in the best interests of the Company and its stockholders for you to
repay or forfeit all or any portion of the bonus, incentive payment, equity
award or other compensation.
 
 
5

--------------------------------------------------------------------------------

 
15. Withholding.  The Company may deduct from any compensation payable to you
(including payments made pursuant to Section 9 of this Agreement in connection
with or following termination of employment) amounts sufficient to cover your
share of applicable federal, state and/or local income tax withholding, old-age
and survivors’ and other Social Security payments, state disability and other
insurance premiums and payments.
 
16. Entire Agreement.  The foregoing constitutes the entire agreement between
you and the Company should you elect to proceed.  By ultimately accepting, you
and the Company are agreeing to be bound by the terms of this Agreement, and
only this Agreement.  In other words, you are not accepting the offer based on
an understanding or promise, oral or written, which is not contained in this
Agreement, as this Agreement would represent the entire agreement and
understanding between you and the Company regarding your employment with the
Company should you proceed.  Any changes to the terms of this Agreement can only
be in writing and must be signed by you and either the President and Chief
Executive Officer or the Chairman of the Compensation Committee in order to be
valid and enforceable.  Notwithstanding the foregoing, you acknowledge that the
Company has relied on your resume and other documents which may have been
provided by you, and oral statements regarding your employment history,
education and experience, in determining to enter into the Agreement, and
material misrepresentations (or omissions) in connection with such documents may
constitute the basis of termination For Cause, as contemplated by the definition
of For Cause.
 
17. Governing Law.  This Agreement has been made and entered into in the State
of Texas and shall be construed in accordance with the laws of the State of
California.
 
18. Captions.  The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.
 
19. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
 
We believe that you would be a worthy addition to the Company and are capable of
making an outstanding contribution and that we, in turn, can offer you a
challenging and rewarding career.  We look forward to working together with you.
 
Very truly yours,


GENERAL FINANCE CORPORATION
 
 
Accepted and agreed as of
the date set for above
 
 
By     /s/ Ronald F. Valenta
Ronald F. Valenta
President and Chief Executive Officer
/s/ Jody E. Miller
Jody E. Miller
 






 



 
 
6

--------------------------------------------------------------------------------

 



EXHIBIT A


Description of Duties and Responsibilities


-        All activities, responsibilities and authority related to the position
         of an Executive Vice President;


-        Responsible for Company policies, procedures and culture;


-        All activities and responsibilities for GFNL operations in North
America;


-        Responsible for operations, sales and marketing in North America;


-        Member of the Executive Management Committee (EMC);


-        Advisor to Royal Wolf Holdings Limited (RW) CEO;


-        Anticipated member of RW Board of Directors in October, 2015; and


-        Reports to the President and Chief Executive Officer of the Company.
 
 
 
7
